Citation Nr: 1634787	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  14-07 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1962 to May 1967.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction is now with the RO in Atlanta, Georgia.  

A claim of entitlement to service connection for a psychiatric disability encompasses all psychiatric disabilities that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Board notes that the Veteran filed a VA Form 9 in February 2014 and requested a Board hearing.  In March 2014 the Veteran submitted another VA Form 9 and also communicated that he did not want a hearing.  Therefore, the Board finds that the Veteran's previous request for a Board hearing is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the evidence of record the Board finds that additional development is required in order to adjudicate the Veteran's claim.  

A review of the Veteran's service treatment records shows no reports or treatments of psychiatric disabilities.  A May 1967 separation examination shows that he was clinically evaluated with normal psychiatric symptoms and he also self-reported no depression, excessive worry, or nervous troubles of any sort.  

A February 1984 VA treatment record shows that the Veteran was treated for and diagnosed with alcohol dependency with a stressor noted as a break up with his girlfriend.  The Veteran reported a twenty two year history of heavy drinking.  The Veteran reported that his only concern was breaking up with his girlfriend.  The Veteran was noted to have depression due to alcohol withdrawal.  

A November 1993 VA treatment record shows that the Veteran reported lots of stress and anxiety with a loss of appetite for three weeks.  The Veteran reported a stressful year with problems with his son and daughter, as well as with work.  The Veteran was diagnosed with major depression and prescribed Prozac.

An August 2010 VA treatment record noted that the Veteran was discharged with a diagnosis of depression and anxiety.  

A November 2010 private treatment letter from S.C, a licensed marital and family therapist, took an extensive history and clinically observation of the Veteran.  S.C. reported that the Veteran wanted a military career and had high aspirations for a future with the Air Force.  The Veteran was assigned duty as a cook and this experience was traumatic and resulted in depression, anxiety, and extreme disappointment.  S.C. reported that the Veteran was seventeen when he enlisted and was now sixty seven years old and endured these mental issues for the last forty-nine years which made the psychiatric conditions chronic, permanent, and stationary.  S.C., diagnosed the Veteran with generalized anxiety, social phobia, major depressive disorder, and post-traumatic stress disorder.  S.C. recommended formalized psychological testing and evaluation as well as psychotherapy by a qualified therapist.  

A December 2010 statement from the Veteran's former spouse reported that they were married from 1988 to 1997.  She reported that at first the Veteran was very successful with his career but then became depressed.  

A November 2011 VA treatment record shows that after a psychiatric examination the Veteran was diagnosed with an anxiety disorder, depressive disorder, panic disorder, and generalized anxiety disorder.  The Veteran reported an incident in which a fellow service member discharged a round near his head as well as his disappointment with being assigned a cook in the Air Force.  

Here, the Board finds that the Veteran must be scheduled for a VA mental health examination to determine the etiology of his psychiatric disabilities.  The Board is aware that the Veteran did fail to report for a VA examination in May 2011.  However, in November 2011 the Veteran did report to a VA medical facility for an extensive psychiatric examination that resulted in diagnosis of anxiety disorder, depressive disorder, panic disorder, and generalized anxiety disorder.  Additionally, more recent VA treatment records from August 2013 now show the Veteran has a diagnosis of a bipolar disorder.  The Board finds that in light of the Veteran reporting for a VA psychiatric evaluation in November 2011 as well as his continued participation in VA psychiatric treatments warrants the scheduling of another VA psychiatric examination.  The Veteran is informed that failure cooperate by attending the requested VA examination may result in an adverse determination.

Additionally, the Board finds that the November 2010 private opinion from S.C., LMFT, standing on its own is not enough to grant the Veteran's claim for entitlement to service connection for a psychiatric disability.  While S.C. opined that the Veteran's psychiatric disability was incurred in active service, there were no references made to evidence within the claims file.  While a private medical opinion cannot be discounted solely because the examiner did not review the claims file, here, S.C. made no references to previous psychiatric diagnosis made during the Veteran's treatment history.  Nor did S.C. comment upon the absence of the Veteran statements of associating his psychiatric symptoms with service until 2010, more than 40 years after separation from service.  Therefore, the Board finds that additional development is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by a psychologist or psychiatrist, to address the etiology of any diagnosed psychiatric disorder, to include reconciling past diagnoses of depression, anxiety, and PTSD.  The entire claims file must be made available to the examiner.  All necessary tests and studies should be accomplished, and all clinical findings reported in detail.

(a)  Identify all psychiatric diagnoses, including reconciling past diagnoses.

(b)  Provide an opinion as to whether it is it at least as likely as not (50 percent probability or more) that any psychiatric disability was incurred in or aggravated during the Veteran's active service.

All findings and conclusions should be supported by a clear rationale, and the examiner's conclusions should consider all other evidence of record, including the statements of the Veteran and his former spouse.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




